DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




4.        Claims 1-6, 9-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2015/0309634) in view of  LI et al. (US 2015/0331535). 

As to claim 1, LEE discloses a display device (see Figs. 5 and 18, [0105, 188], comprising: a display panel (Fig. 5, (LCP) [0105] comprising pixels (Fig. 5, (Px)[106]), an active area on which an image is configured to be displayed (Fig. 18, (AA)[189]), and a black matrix area on which an image is not configured to be displayed (Fig. 18, (BA)[189] (The Bezel Area (BA), or inactive area, does not specifically mention that it is a black matrix area. Examiner takes Official Notice that a bezel, or inactive areas, surrounding the active area, is well known and old in the art of display devices to include a black matrix, or commonly known as a black matrix area, surrounding the active area); touch sensor electrodes configured to detect a touch of an external object (Figs. 18, (first touch electrodes Tx11…Tx14, etc.)[0173]); the touch sensor electrodes disposed in the active area (see Fig. 16, (AA) [0190]); and detection input electrodes (Fig. 18, (second touch electrodes Rx1 to RxS, etc. (0197]) configured to generate mutual capacitance 
However, the device of LEE, does not specifically disclose the touch sensor electrodes are configured to detect a touch of the external object by a self-capacitance type, in addition to mutual capacitance.
LI discloses touch sensor electrodes (Fig. 4, (row 402, column 403) configured to detect a touch of the external object by self-capacitance type (Fig. 4, (404, 405), [0022]), in addition to mutual capacitance (Fig. 4, (414). [0024, 0025, 0036]. It would have been obvious to one of ordinary 

As to claim 2, LEE discloses some of the touch sensor electrodes (Fig. 18, (Tx11, Tx14)) are disposed near the detection input electrodes (Rx1, Rx5) [0190, 0197, 0201] are configured to detect the touch of the external object by mutual-capacitance type (Fig. 18, and [0038, 0041, 0043, 0044].

As to claim 3, further, LEE discloses, further, a detection scan driver Fig. 18, (210)[0202] connected to the display panel [0105]; detection input signal lines first routing wires TW11-TW14, TW21-TW24, TW31-TW34, TW41-TW44, TW1c-TW4c, and TW1-TW4 and RW1-RW5) electrically connected to the touch sensor electrodes (Fig. 18, Tx11…Tx14, etc.)  and the detection input electrodes (Rx1-Rx5) [0195, 0203], a detection signal processor connected to the display panel (Fig. 18, touch sensing IC (110)). 
However, LEE does not specifically disclose the detection input signal lines configured to receive a detection input signal from the detection scan driver and transmit the received detection input signal to the touch sensor electrodes and the detection input electrodes; and detection output signal lines electrically connected to the touch sensor electrodes, wherein the detection output signal lines are configured to receive detection output signals from the touch sensor electrodes and transmit the received detection output signals to the detection signal processor. Examiner takes Official Notice for the detection input signal lines configured to receive a 
As to claim 4, LEE, further, does not specifically disclose, further, the touch sensor electrodes are configured to: transmit a first detection output signal generated by the self-capacitance type to the detection signal processor through a first detection output signal line; and transmit a second detection output signal generated by the mutual-capacitance type to the detection signal processor through a second detection output signal line. 
Analogous art LI discloses the touch sensor electrodes are configured to: transmit a first detection output signal generated by the self-capacitance type to the detection signal processor through a first detection output signal line [0022, 0036]; and transmit a second detection output signal generated by the mutual-capacitance type to the detection signal processor through a second detection output signal line [0022, 0036]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch electrodes detecting by using self-capacitance, and mutual capacitance, as taught by LI, in the device of LEE, because it is well known in the art of touch panels to use both self-capacitance and mutual capacitance as 

As to claim 5, LEE further, does not specifically disclose the detection signal processor is configured to extract touch coordinates by using at least one of a first detection output signal generated by the touch sensor electrode by the self-capacitance type and a second detection output signal generated by the touch sensor electrode by the mutual-capacitance type. 
LI discloses the detection signal processor is configured to extract touch coordinates by using at least one of a first detection output signal generated by the touch sensor electrode by the self-capacitance type (Figs. 4 and 5, [0022,0036])and a second detection output signal generated by the touch sensor electrode by the mutual-capacitance type (Figs. 4 and 5, [0022,0036]). It would have been obvious to one of ordinary skill in the art at the time of filing to have a first, or one, output signal by self-capacitance, and a second, or another, output signal by mutual-capacitance, as taught by LI, in the device of LEE, since it is well known in the art of touch panels to detect touch on a touch sensor location by both self-capacitance and mutual capacitance, sequentially, or simultaneously, to obtain a more accurate result. 

As to claim 6, the device of LEE, further, does not specifically the detection signal processor is configured to extract the touch coordinates by combining the first detection output signal and the second detection output signal. 
Li discloses specifically the detection signal processor is configured to extract the touch coordinates by combining the first detection output signal and the second detection output signal. (Figs. 4 and 5, [0022, 0036]). It would have been obvious to one of ordinary skill in the art at the 

As to claim 9, LEE, further, does not specifically disclose, further, a touch sensor controller connected to the display panel; and detection signal lines electrically connected to the touch sensor electrodes and the detection input electrodes, wherein the detection signal lines are configured to: receive a detection input signal from the touch sensor controller and transmit the received detection input signal to the touch sensor electrodes and the detection input electrodes; and receive detection output signals from the touch sensor electrodes and transmit the received detection output signal to the touch sensor controller. Examiner takes Official Notice for the touch sensor controller connected to the display panel; and detection signal lines electrically connected to the touch sensor electrodes and the detection input electrodes, wherein the detection signal lines are configured to: receive a detection input signal from the touch sensor controller and transmit the received detection input signal to the touch sensor electrodes and the detection input electrodes; and receive detection output signals from the touch sensor electrodes and transmit the received detection output signal to the touch sensor controller. It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch sensor controller, in the device of LEE, because it is commonly known and old, in the art of touch panels, or touchscreens, to have a touch sensor controller to process the touch signals effectively. 


LI discloses the touch sensor electrode is configured to: transmit a first detection output signal generated by the self-capacitance type to the touch sensor controller through a first detection signal line [0036]; and transmit a second detection output signal generated by the mutual-capacitance type to the touch sensor controller through a second detection signal line [0036]. It would have been obvious to one of ordinary skill in the art at the time of filing to have first and second detection signal lines, as taught by LI, in the device of LEE, since it is well known and old in the art of touch panels to transmit the output signals to a touch sensor controller by means of signal lines, so the touch sensor controller processes, or controls, the received touch sensing results.

As to claim 11, further, LEE does not specifically disclose, further, the display panel comprises: a first substrate and a second substrate facing the first substrate; touch sensor layers on which the touch sensor electrodes are disposed; and a common electrode disposed on the second substrate with an insulating layer interposed therebetween; the touch sensor electrode is configured to detect a touch of an object on an upper surface of the second substrate; and the detection input electrodes are disposed on the second substrate. Examiner takes Official Notice for the display panel comprises: a first substrate and a second substrate facing the first substrate; touch sensor layers on which the touch sensor electrodes are disposed; and a common electrode disposed on 

As to claim 15, further, LEE does not specifically disclose a first substrate, a second substrate, touch sensor layers on which the touch sensor electrodes are disposed, and the detection input electrodes. Examiner takes Official Notice for the first substrate, a second substrate, touch sensor layers on which the touch sensor electrodes are disposed, and the detection input electrodes. It would have been obvious to one of ordinary skill in the art at the time of filing to have the substrates, in the device of LEE, because it is commonly known and old in the art of touch panels, or touchscreens, to have this touch panel layer substrate and touch sensor and/or input electrode configuration to effectively carrying out the touch detection function.  

As to claim 16, further, LEE does not specifically disclose detection signal lines disposed on the touch sensor layers are connected to the first substrate through conductive dots. Examiner takes Official Notice for detection signal lines disposed on the touch sensor layers are connected to the first substrate through conductive dots. It would have been obvious to one of ordinary skill in the art at the time of filing to have the detection signal lines disposed on the touch sensor layers, in the device of LEE, because it is commonly known and old in the art of touch panels, or .  

5. 	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2015/0309634) in view of  LI et al. (US 2015/0331535) as applied to claim 1 above, and further in view of Oh et al. (9,218,080).

As to claim 12 and 13, further, the device of LEE, as anticipated by LI, does not specifically teach of a static electricity preventing layer disposed on an upper surface of the second substrate; and the detection input electrodes are disposed on the static electricity preventing layer with an adhesive, or passivation, layer interposed there between.

Oh discloses a static electricity preventing layer disposed on an upper surface of the second
substrate; and the detection input electrodes are disposed on the static electricity preventing layer
with an adhesive layer, or passivation layer, interposed there between (col. 3, lines 8-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing
to have the static electricity preventing layer, as taught by Oh, in the device of LEE and LI, to avoid damage on the device from the static electricity, including adherence of dust.

As to claim 14, further, the device of LEE, as anticipated by LI, does not specifically teach of the touch sensor electrodes and the detection input electrodes are disposed on the static electricity
preventing layer.
Oh discloses of the touch sensor electrodes and the detection input electrodes are disposed on the

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the static electricity preventing layer, as taught by Oh, in the device of LEE and LI, 
to avoid damage on the device from the static electricity, including adherence of dust.

Allowable Subject Matter

6. 	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7. 	The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 8 are being indicated as allowable since certain key features of claim claimed invention are not taught or fairly suggested by the prior art. In claim 7, “calculate an average value of a value of the first detection output signal and a value of the second detection output signal; combine the first and second detection output signals for each position of the touch sensor electrode; and extract the touch coordinates by performing interpolation on the combined signal based on the average value”. In claim 8, “extract first touch coordinates by performing interpolation on the first detection output signal; extract second touch coordinates by performing the interpolation on the second detection output signal; and extract the touch coordinates based on an average value of the first touch coordinates and the second touch coordinates”. The closest prior art of record LEE et al. (US 2015/0309634), see above rejection, singularly or in combination with other prior art, and together with all the .

Response to Arguments

8. 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Gwon et al. (US 2017/0060310) discloses a plurality of touch electrodes (Fig. 6, (Tx1mb-Txnmb) overlapping Bezel area (BA)[104,105, 108].
Jeong (US 2013/0027857) discloses a black matrix area as a non-display area, and a NDA (bezel area) including a black matrix area (BMA) [0013; 0057].

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692